 In the Matter Of MUELLER BRASS COMPANY, EMPLOYERandLODGE No.218, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONEROases Nos. 7-RC-567, 7-RCD68, 7-RC-569, 7-RC-570, 7-RC-571,and 7-RC-572.Decided January 31,1950DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed in these consolidatedcases,' ahearing was held before Francis E. Burger, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9{c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner has filed with the Board six separate petitionsrequesting in each severance of an alleged craft group of employeesfrom the production and maintenance unit, which has been repre-sented since 1942 by the Intervenor, Local 44, International Union,United Automobile Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO) 2 The individual bargaining units sought1The above-numbered cases were consolidated by order of the Regional Director datedJuly 8, 1949.2 In 1933, both International Associationof Machinistsand Brass,Bronze, and CopperWorkers Federal Labor Union,Local18796, AFL,were recognized by the Employer as jointbargaining representatives for all its employees.Their first written agreement was executedin 1937, with these two labor organizations acting jointly in behalf of all the Employer'semployees.This company-wide unit was later split into Unit A, consisting of all the tool88 NLRB No. 53.431 432DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Petitioner are : (1) All electricians, electrical instrument re-pairmen, hydraulic repairmen, helpers, and apprentices; (2) all sheetmetal workers, helpers, and apprentices; (3) all carpenters, helpers,and apprentices; (4) all pipe fitters, helpers, and apprentices; (5)all powerhouse employees; and (6) all masons, helpers, and appren-tices ; each group excluding office and clerical employees, guards, pro-fessional employees, supervisors, and all other employees of theEmployer.The Intervenor and the Employer contend that the groups peti-tioned for should not constitute separate units, but should remainpart of the existing production and maintenance unit.The Em-ployer moved to dismiss the petition, basing its motion upon thefollowing considerations : (1)What it terms an "inordinate increase"in bargaining units; (2) its past history of amicable labor relations;,(3) past bargaining history upon a broader basis; and (4) the ex-clusion from the proposed units of employees with similar interests.:(1)Electricians :The electricians work under separate supervisionin the electric shop, which is a separate room in the millwright build-ing.The electricians are classified as first class, second class, and.electricians' helpers.Although the Employer has no formal appren-ticeship program, the record indicates that it takes approximately-4 years for an electrician's helper to be upgraded to a first-class,electrician.The electricians, who own their own tools, perform theusual duties of their craft in constructing and maintaining the Em-ployer's electrical equipment.The instrument repairmen work in a separate room adjacent to,the electric shop, under the supervision of the electric foreman.Theyare trained in electronics work and in handling the delicate electricaland diemakers, die sinkers, tool grinders, pattern makers, machinists, millwrights, heat:treaters, rod and tool mill die crib employees, blacksmiths, tool designers, and their helpers.and apprentices ; and Unit B, consisting of all the production and maintenance employees,.including powerhouse employees, but excluding supervisors, office employees, and plantguards.In 1939 and again in 1943, International Association of Machinists was certifiedby the Board as representative of the employees in Unit A.In 1942, International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO), was certified by the Board as representative of theemployees in Unit B.Subsequent to the certification, the Intervenor, a local of the certified.union, entered into a series of contracts with the Employer covering the employees in UnitB, including the groups here petitioned for.The most recent of these contracts expirediprior to the hearing, and was extended orally to September 12, 1949.Upon a petition filed]by the UAW-CIO in February 1949, a Stipulation for Certification upon Consent Election,was enterer} into, resulting in the certification of International Association of Machinists:as representative of the employees in Unit A.On October 13, 1948, International Die Sinkers Conference, Port Huron Die Sinkers,..Lodge No. 40, was certified as representative of the Employer's journeymen die sinkers andtheir apprentices.(See 78 NLRB 1092.)The Employer refused to bargain with the certi-fied representative and has petitioned for review of the Board's order directing that it sobargain.(82 NLRB No. 48.)This petition is now pending in the United States Court ofAppeals for the District of Columbia. MUELLER BRASS COMPANY433instruments which are used in maintaining and testing the electri-cal and mechanical instruments used in the Employer's plant.The hydraulic repairmen are under the supervision of the electricforemen.They do not have a shop of their own but work out of anassigned part of the electric shop.The record shows that they arerequired to have electrical training in order to perform their dutiesproperly.(2)Sheet metal workers:The Employer employs two tinsmithswho work in a shop physically separated from the other divisions ofthe millwright department.The tinsmiths own most of their owntools; the Employer furnishes only the larger tools necessary for theirwork.These employees perform the normal duties and functions ofsheet metal workers, and apparently possess the high degree of skillusually required of individuals engaged in this type of work.(3)Carpenters:The six carpenters employed by the Employer areclassified as first-class carpenters, second-class carpenters, and a car-penter's helper.The carpenters construct and maintain structuralwoodwork and equipment for the Employer, make and repair benches,partitions, doors, and floors, build forms for concrete work, buildwooden patterns, and do such other carpentry work as may be re-quired throughout the plant.The carpenters are required to havetheir own tools.The carpentry shop occupies a portion of the ma-chine shop and is separated therefrom by a partition.The carpenterswork in the millwright department but are separately supervised.(4)Pipe fitters:These employees are under the direct supervisionof the pipe fitters' foreman.They work out of the pipe shop, whichis located in a separate building.They install new equipment anddo maintenance and repair work throughout the Employer's plant.It takes an employee doing pipe fitting work about 5 to 6 years toobtain the skill necessary to reach the classification of first-class pipefitter in the Employer's shop.(5)Powerhouse employees:These employees work in the power-house,' which is separate from the other buildings of the Employer,under the direct supervision of the chief engineer:Four of the tenemployees in the powerhouse are classified as engineers, the remainderbeing classified as firemen.All four engineers have been so classifiedin the Employer's plant for five or more years.All these powerhouseemployees perform the usual duties relating to powerhouse operation.' In previous years, during the winter months, the Employer has employed four men tokeep space heaters operating in a building some distance from the powerhouse.Thesefour men were classified as firemen, and worked out of the powerhouse.According to theEmployer, the, jobs of space heater operators will be abolished about January 1, 1950,,whereupon two of the firemen will be retained in the powerhouse, and the other two willbe transferred to production jobs or laid off. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)Masons:The Employer employs five furnace masons, who areseparately supervised and who work out of a mason shop, which is aseparate room at one end of the Employer's machine shop. Theprincipal occupation of these masons is the relining, with insulatingbrick, of the melting furnaces used by the Employer. In addition,these masons make the brick for relining the furnaces, and do anybricklaying required throughout the plant.The record indicates thatitwould take a furnace mason's helper at least 1 year to progress toa first-class furnace mason, and that one of the helpers now employedhas worked as a helper for approximately 5 years.Upon the basis of the entire record, and particularly because (1)the employees in the requested units are physically segregated; (2)they are separately supervised; (3) they do not ordinarily inter-change with employes in the production unit; 4 and (4) they are paidupon a different basis from the production employees,' we are satis-fied that the employees in the several groups sought by the Petitioneras separate units are skilled maintenance employees of the type towhom we have customarily accorded separate representation, notwith-standing their prior inclusion in a unit of production and maintenanceemployees.6Moreover, the record shows that, despite the absenceof a formal apprenticeship program in the Employer's plant, theseemployees receive, in the course of their employment with the Em-ployer, the necessary training to equip them for the performance oftheir respective duties?Under all the circumstances herein, we find that each group de-scribed above may constitute a separate appropriate unit or may beincluded in the existing production and maintenance unit .8Accord-*Under the contracts between the Employer and the Intervenor,seniority in Unit Bbecame plant-wide after 3 years of employment.Thus employees in the requested unitswith the requisite seniority could, and did, "bump" production employees in the event oflayoffs.SThe record shows that all the employees sought by the Petitioner herein, with thepossible exception of the carpenters,are paid on a straight hourly basis and receive noincentive pay, as do many of the production workers represented by the Intervenor. Therecord does not show upon what basis the carpenters are paid, and our conclusion withrespect to the carpenters is not based upon this factor.6Aluminum Company of America,86NLRB 1176(electricians and instrument re-pairmen) ;General Aniline&Film Corporation,79 NLRB 79 (sheet metal workers) ;Heyden Chemical Corporation,85 NLRB 1181(carpenters) ;B.F.Goodrich ChemicalCompany,84 NLRB 429(pipe fitters) ;BuffaloWeaving and Belting Company,85 NLRB1178 (powerhouse employees) ;cf.National Tube Company,76 NLRB 1199 (masons).7Westolos Division,General Time Corporation,87 NLRB 406.s In view of our findings herein,the Employer'smotion to dismiss the petitions is deniedas (1) the freedom of choice of bargaining representatives guaranteed employees by theAct outweighs the possibility that the number of bargaining units might be increased toas extent that the Employer considers"inordinate"; (2)we cannot assume that theEmployer's labor relations will be any less amicable if the employees herein choose tobe represented in separate appropriate units;(3)we have frequently held that past bar-gaining history on a broader basis does not preclude us from directing severance electionsfor appropriate functional groups;and (4)we have excluded no employees with interestsidentical to those of the employees in the voting groups. MUELLER BRASS COMPANY435ingly, we shall make no final unit determination at this time, but shallfirst ascertain the desires of the employees as expressed in the elec-tions hereinafter directed.We shall direct elections among the fol-lowing groups of employees at the Employer's Port Huron, Michigan,plant, excluding from each group office and clerical employees, guards,professional employees, supervisors, and all other employees of theEmployer.Group No. 1-All electricians, electrical instrument repairmen, hy-draulic repairmen, helpers, and apprentices.Group No. 2-All sheet metal workers, helpers, and apprentices.Group No. 3-All carpenters, helpers, and apprentices.Group No. 4-All pipe fitters, helpers, and apprentices.Group No. 5-All powerhouse employees.Group No. 6-All masons, helpers, and apprentices.5.The determination of representatives :The record shows that many employees previously employed in theunits here petitioned for have, for economic reasons, been laid off ortransferred to production jobs.The record further shows that theEmployer does not anticipate any expansion of operations in the nearfuture.Nevertheless, the present working force is a representativeand substantial group and has a reasonable expectation of stable em-ployment.We shall therefore follow our customary practice of di-recting an immediate election among those currently employed.9DIRECTION OF ELECTIONS 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thesecases were heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the voting groups described in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections and also excluding employeeson strike who are not entitled to reinstatement, to determine whether°Southern Athletic Company, Inc.,86 NLRB 908.0Any participant in the elections directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.882191-51-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDthey desire to be represented, for purposes of collective bargaining, byLodge No. 218, International Association of Machinists, or by Local44, International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America (UAW-CIO), or by neither.